DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office acknowledges the receipt of applicants’ response to the restriction requirement dated 04/29/2022.

Elected Species



    PNG
    media_image1.png
    255
    637
    media_image1.png
    Greyscale



A search of the prior art did not show the elected species. As no claims where specifically drawn to applicants’ elected species in independent form, no claims have been indicated as allowable. Claims written in independent form which require all the limitations of the elected species along with any dependent claims which require all the limitations of the elected species would be allowable.  Under MPEP 803.02, the search was expanded to find an examinable species.
Examinable Species

The examinable species is represented by Compound 53 (page 24):

    PNG
    media_image2.png
    167
    300
    media_image2.png
    Greyscale

	Compound 53 reads on applicants’ Formula 1 wherein Y = O; n1 and m1=0; n2 =2; m2 = 1; X2-X5, X7-X8 = CH; X1 = N; X8 = C-Ph-Ph-pyrimidine. The examinable species reads on claims 1, 8-17, 19.  Claims 2-7, 18, 20 are withdrawn from consideration as not reading on the examinable species.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sim  (WO 2017209488).

Regarding Claim 1, Sim teaches Compound 53 which reads on applicants’ Formula 1, as discussed above (per claim 1).
Regarding Claims 8 and 13, Sim teaches an OLED containing an anode, and a cathode and Compound 53 in an organic layer between the anode and cathode. The organic layer more than the first floor comprises the hole injection layer(HIL), the hole-transport layer, the light-emitting layer, the light emitting assist layer, the life improvement layer, the electron-transport layer, the electron transport sacrificial layer. Compound 53 is the host in the light emitting layer  (machine trans. page 15) (per claims 8 and 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 19 rejected under 35 U.S.C. 103 as being unpatentable over Sim  (WO 2017209488) in view of Lee (US 2007/0012915).

Regarding Claim 19, Sim teaches the device of claim 8. The device can be used in a display (machine trans. page 10) but fails to mention an encapsulation layer.
Lee teaches an OLED used in a display device (abstract). The OLED may be finished by encapsulating the substrate including the first electrode, the emission layer, and the second electrode with an encapsulation substrate (paragraph 37).
As Sim and Lee teach OLEDs used in display devices and Lee also teaches a display device containing an encapsulation substrate, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to have included an encapsulation substrate (film) to protect the display device from moisture as commonly known in the art, absent unexpected results (per claim 19).	


Claims 14 rejected under 35 U.S.C. 103 as being unpatentable over Sim  (WO 2017209488).

Regarding Claim 14, Sim teaches the device of claim 8 but fails to mention the HOMO and LUMO relationship of the host and dopant.
The HOMO and LUMO relationship of the host and dopant is viewed as a result effective variable effecting the energy transfer between the host and the dopant which impacts the emission efficiency of the device. By selecting a suitable energy gap via experimentation optimized efficiency can be achieved which would have included the claimed range, absent unexpected results.
It would have been obvious to one of ordinary skill in the art before the filing date of invention to have selected various host and dopants to vary the energy gap to optimize emission efficiency which would have included the claimed range, absent unexpected results (per claim 14).	  

Allowable Subject Matter
Claims 9-12, 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to show:
Formula 1 as a dopant (per claims 9-10)
A second dopant (per claims 11, 15)
A second emitting layer (per claims 12, 16)
A third emitting layer (per claim 17)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786